UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4009



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

WILLIS LOUIS ALSTON,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-209)


Submitted:   December 30, 2005            Decided:   February 7, 2006


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Willis Louis Alston pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).      Alston’s sentencing range under the U.S. Sentencing

Guidelines Manual (2003) was 135 to 168 months in prison. However,

the district court found that Alston qualified as an armed career

criminal    based   on    three     prior    convictions   for    drug   offenses

punishable by more than a year in prison.                Because the statutory

minimum sentence of fifteen years under the Armed Career Criminal

Act, 18 U.S.C.A. § 924(e)(1) (West 2000 & Supp. 2005),1 was greater
than the guideline range, the district court sentenced Alston to

180 months in prison.           Alston timely appealed.

            The sole issue on appeal is whether the district court

violated the Sixth Amendment by sentencing Alston as an armed

career criminal because his prior offenses were not admitted by

Alston or submitted to a jury.2         Because Alston preserved his Sixth

Amendment challenge by objecting to the presentence report based

upon Blakely v. Washington, 542 U.S. 296 (2004), this court’s
review is de novo.         United States v. Mackins, 315 F.3d 399, 405
(4th Cir. 2003).         When a defendant preserves a Sixth Amendment

error,     this   court    “must     reverse    unless     [it]   find[s]     this


     1
      A person who violates § 922(g)(1) and has three prior
convictions for violent felonies or serious drug offenses
“committed on occasions different from one another” is an armed
career criminal subject to enhanced penalties.      18 U.S.C.A.
§ 924(e)(1); USSG § 4B1.4 (2003).
     2
      Alston does         not    challenge     the   validity     of   his   prior
convictions.

                                       - 2 -
constitutional error harmless beyond a reasonable doubt, with the

Government bearing the burden of proving harmlessness.”               Mackins,

315 F.3d at 405 (citations omitted); see United States v. White,
405 F.3d 208, 223 (4th Cir.) (discussing difference in burden of

proving that error affected substantial rights under harmless error

standard in Fed. R. App. P. 52(a), and plain error standard in Fed.

R. App. P. 52(b)), cert. denied, 126 S. Ct. 668 (2005).

            In United States v. Booker, 543 U.S. 220, 125 S. Ct. 738

(2005), the Supreme Court held that the mandatory manner in which

the   federal     sentencing    guidelines      required   courts   to   impose

sentencing enhancements based on facts found by the court by a

preponderance of the evidence violated the Sixth Amendment.                  543

U.S. at ___, 125 S. Ct. at 746, 750 (Stevens, J., opinion of the

Court).     The     Court    remedied    the    constitutional   violation    by

severing two statutory provisions, 18 U.S.C.A. § 3553(b)(1) (West

Supp. 2005) (requiring sentencing courts to impose a sentence

within the applicable guideline range), and 18 U.S.C.A. § 3742(e)

(West 2000 & Supp. 2005) (setting forth appellate standards of

review    for    guideline    issues),     thereby   making   the   guidelines

advisory.       Booker, 543 U.S. at ___, 125 S. Ct. at 756-67 (Breyer,
J., opinion of the Court).        The Supreme Court also reaffirmed its

prior holding in Apprendi v. New Jersey, 530 U.S. 466 (2000), that

“[a]ny fact (other than a prior conviction) which is necessary to

support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be admitted

by the defendant or proved to a jury beyond a reasonable doubt.”


                                        - 3 -
Booker, 543 U.S. at ___, 125 S. Ct. at 756 (Stevens, J., opinion of

the Court).

           Alston contends that, under Blakely and Booker, the
district court violated his Sixth Amendment rights by relying on

his prior convictions when those convictions were not admitted by

him or submitted to a jury.       We conclude, however, that his claim

is foreclosed by United States v. Thompson, 421 F.3d 278, 283-86

(4th Cir. 2005) (holding that nature and occasion of offenses are

facts inherent in convictions and those facts need not be alleged

in indictment or submitted to jury), petition for cert. filed, ___
U.S.L.W.   ___   (U.S.   Oct.   25,    2005)   (No.   05-7266),    and   United

States v. Cheek, 415 F.3d 349, 350-51 (4th Cir.) (holding that

application of armed career criminal enhancement falls within

exception for prior convictions where facts were undisputed, making

it unnecessary to engage in further fact finding about a prior

conviction), cert. denied, 126 S. Ct. 640 (2005).                 We therefore

find no Sixth Amendment error in this case.

           Accordingly, we affirm Alston’s sentence.               We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




                                      - 4 -